His Honor instructed the jury to answer the third issue: "Is the defendant W. S. Robertson personally indebted to the plaintiff; if so, in what amount?" in the negative. The plaintiff excepted and appealed. For the reasons given in the opinion in the defendants' appeal we are of the opinion that his Honor correctly instructed the jury. There is no aspect of the testimony in which the defendant W. S. Robertson could be personally liable to the plaintiff. The judgment in the respect must be          (583)
Affirmed.
Cited: Bank v. Jones, 147 N.C. 425.